         Case 0:17-cr-60029-BB Document 20 Entered on FLSD Docket 04/19/2021 Page 1 of 1
 ✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                  UNITED STATES DISTRICT COURT
                             SOUTHERN                                                   DISTRICT OF                                    FLORIDA

               UNITED STATES OF AMERICA
                                                                                                                  EXHIBIT AND WITNESS LIST
                                        V.
                                                                                                                       Case Number: 17-CR-60029-BB
                                Shanisa Bell


PRESIDING JUDGE                                               PLAINTIFF’S ATTORNEY                                             DEFENDANT’S ATTORNEY
Hon. Beth Bloom                                               James Ustynoski, AUSA                                            Aimee Ferrer & Andrew Jacobs, AFPDs
TRIAL DATE(S)                                                 COURT REPORTER                                                   COURTROOM DEPUTY
4/15/2021                                                                                                                      Elizabeth Gariazzo
PLF. DEF.       DATE
                                        MARKED             ADMITTED                                          DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.     NO.   OFFERED
       1      4/15/21                         X                   x             Report of Investigation, No.2 – SA Valle

          2          4/15/21                  X                   x             Report of Investigation, No. 3 – SA Valle

          3          4/15/21                  X                   X             Photo from discovery of Shanisa Bell FB account Oct. 2016

          4          4/15/21                  X                   X             Photos of car and tag provided in discovery, doc titled “pictures for indictment”

          5          4/15/21                  X                   X             Report of Investigation, No. 6 – SA Marable

          6          4/15/21                  X                   X             Report of Investigation, No. 7 – SA Marable

          7          4/15/21                  X                   X             Report of Investigation, No. 8 – SA Marable

          8          4/15/21                  X                   X             Report of Investigation, No. 10 - SA Marable

          9          4/15/21                  X                   X             Report of Investigation, No. 11 – SA Parker

          10         4/15/21                  X                   X             Accurint Report for Shanisa Bell, March 2021 (electronic filing separately under seal)

          11         4/15/21                  X                   X             Eviction Records, Broward County Clerk of Court, 2074 NW 43rd Terrace, 2014

          12         4/15/21                  X                   X             Facebook preservation report and photos

          13         4/15/21                  X                   X             Photo 5261 W. Hillsboro Blvd Photo

          14         4/15/21                  X                   X             Photo of 136 Brently Lane, Orange Park, FL

          15         4/15/21                  X                   X             Photo of 4200 NW 34th St., Lauderdale Lakes, FL

          16         4/15/21                  X                   X             Photo of 401 NW 80th St., Miami, FL

          17         4/15/21                  X                   X             Photo of 4600 NW 7th Avenue, Miami, FL

          18         4/15/21                  X                   X             Photo of 4331 NW 7th Avenue, Miami, FL




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.




                                                                                                                                                   Page 1 of 1 Pages
